EXHIBIT 10.10
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) is made as of
this 9th day of December 2008, by and between BE Aerospace, Inc., a Delaware
corporation (the “Company”) and Werner Lieberherr (the “Executive”).
 
RECITALS
 
WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such employment on the terms and conditions hereafter set forth; and
 
WHEREAS, the Company wishes to make secure for itself the experience, abilities
and services of the Executive and to prevent the loss of such experience,
services and abilities; and
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:
 
1. Employment.  The Company shall employ the Executive, and the Executive shall
perform services for and continue in the employment of the Company, for an
initial period of one (1) year commencing on July 5, 2006 and ending on July 4,
2007; provided, however, that the Executive’s employment hereunder shall
automatically be extended from year to year for additional one (1)-year periods
on and after July 5, 2007, until either the Company or the Executive gives the
other party at least ninety (90) days written notice prior to the
then-applicable “Expiration Date” (as hereinafter defined) of its or his desire
to terminate this Agreement, unless the Executive’s employment is terminated
earlier pursuant to this Agreement.  For purposes of this Agreement (i) the term
“Employment Term” shall mean the initial one (1) year period and all automatic
one (1) year extensions thereof, and (ii) the term “Expiration Date” shall mean
July 4 of calendar year 2007 or any subsequent calendar year if the Employment
Term is extended on and after July 4, 2007.
 
2. Position and Duties.  The Executive shall serve the Company in the capacity
of Vice President and General Manager, Commercial Aircraft Products Group, and
shall be accountable to, and shall have such other powers, duties and
responsibilities, consistent with this capacity, as may from time to time be
prescribed by the President and Chief Operating Officer of the Company, or his
designee.  The Executive shall perform and discharge, faithfully, diligently and
to the best of his ability, such powers, duties and responsibilities.  The
Executive shall devote all of his working time and efforts to the business and
affairs of the Company.
 
3. Compensation.
 
(a) Salary.  During the Employment Term, the Executive shall receive a salary
(the “Salary”) payable at the rate of $416,000 per annum.  Such rate shall be
subject to adjustment from time to time by the Compensation Committee of the
Board of Directors (the “Compensation Committee”); provided, however, that it
shall at no time be adjusted below the Salary then in effect.  The Salary shall
be payable biweekly or in accordance with the Company’s current payroll
practices, less all required deductions.  The Salary shall be pro-rated for any
period of service less than a full year.
 

--------------------------------------------------------------------------------


 
(b) Incentive Bonus.  During the Employment Term, the Executive may receive an
incentive performance bonus in accordance with the Company’s executive bonus
plan then in effect, as determined by the Compensation Committee in its sole
discretion.  The incentive bonus shall be paid in accordance with Company
policy, but in no event later than March 15th of the year following the year in
which it is earned.
 
(c) Expenses.  During the Employment Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him on behalf of the Company in accordance with the Company’s policies in effect
from time to time.
 
(d) Benefits.  During the Employment Term, the Executive shall be entitled to
participate in or receive benefits under any life or disability insurance,
health, pension, retirement, accident, and other employee benefit plans,
programs and arrangements made generally available by the Company to its
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements in effect from time to
time.  In accordance with the Company’s policies in effect from time to time,
the Executive shall also be entitled to paid vacation in any fiscal year during
the Employment Term as well as all paid holidays given by the Company to its
employees.
 
(e) Automobile.  During the Employment Term, the Executive shall receive an
automobile allowance (the “Automobile Allowance”) of $1,100 per month less
applicable taxes, payable in accordance with Company policy, but in no event
later than March 15th of the year following the year in which the Automobile
Allowance will accrue.
 
4. Termination and Compensation Thereon.
 
(a) Termination.  Subject to the terms and conditions of this Agreement, the
Executive’s employment pursuant to this Agreement may be terminated either by
the Executive or the Company at any time and for any reason.  The term
“Termination Date” shall mean if the Executive’s employment is terminated (i) by
his death, the date of his death or (ii) for any other reason, the date on which
the Executive incurs a Separation from Service, (as defined below).
 
(b) Death.  The Executive’s employment hereunder shall terminate upon his
death.  In such event, the Company shall, within thirty (30) days following the
date of death, pay to such person as the Executive shall have designated in a
notice filed with the Company, or, if no such person shall have been designated,
to his estate, a lump sum amount equal to the Salary and Automobile Allowance
(at the rate in effect as of the Termination Date) payable during the period
from the Termination Date through the Expiration Date.
 
(c) Incapacity.  If, in the reasonable judgment of the President and Chief
Operating Officer, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent from his full-time duties
as described hereunder for the entire period of six (6) consecutive months
(“Incapacity”), the Executive’s employment shall terminate at the end of the six
(6)-month period.  In such event, upon the Termination Date, the Company shall
pay to the Executive a lump sum payment equal to the Salary and Automobile
Allowance (at the rate in effect as of the Termination Date) payable during the
period from the Termination Date through the Expiration Date.  The lump sum
payment shall be made within sixty (60) days following the Termination Date,
provided that prior to the payment date the Executive signs a waiver and release
agreement in the form provided by the Company and such waiver and release
becomes effective and irrevocable in its entirety prior to such date. If the
waiver and release does not become effective and irrevocable on or prior to the
payment date set forth in the preceding sentence, the Company shall have no
further obligations pursuant to Sections 4(c) or 4(g).  The Company’s obligation
to pay the Executive his Salary and Automobile Allowance (to the extent not
previously paid) shall terminate if the Executive subsequently takes other
employment to the extent of the Executive’s salary and benefits from such
subsequent employment.  Any dispute between the President and Chief Operating
Officer and the Executive with respect to the Executive’s Incapacity shall be
settled by reference to a competent medical authority mutually agreed to by the
President and Chief Operating Officer and the Executive, whose decision shall be
binding on all parties.
 
2

--------------------------------------------------------------------------------


 
(d) Termination by the Company for Cause; Resignation by the Executive.
 
(i) If the Company terminates the Executive’s employment for Cause or the
Executive resigns his employment for any reason (other than pursuant to Section
4(f)), the Company shall have no further obligations to the Executive hereunder
after the Termination Date, except for unpaid Salary and benefits accrued
through the Termination Date.
 
(ii) For purposes of this Agreement, “Cause” shall mean (i) the Executive’s
material failure, refusal or neglect to perform and discharge his powers, duties
and responsibilities hereunder (including duties prescribed by the President and
Chief Operating Officer pursuant to Section 2 above), other material breach of
the terms hereof, or breach of any fiduciary duties Executive may have because
of any position Executive holds with the Company or any subsidiary or affiliate
thereof; or (ii) a felony conviction or a conviction for any crime involving the
Executive’s personal dishonesty or moral turpitude.
 
(e) Termination Without Cause.  The Company may terminate the Executive’s
employment hereunder at any time without Cause.  In such event, the Company
shall pay to the Executive a lump sum payment equal to the Salary payable during
the period from the Termination Date through the first anniversary of the
Expiration Date. The lump sum payment shall be made within sixty (60) days
following the Termination Date provided that prior to the payment date the
Executive signs a waiver and release agreement in the form provided by the
Company and such waiver and release becomes effective and irrevocable in its
entirety prior to such date. If the waiver and release does not become effective
and irrevocable on or prior to the payment date set forth in the preceding
sentence, the Company shall have no further obligations pursuant to Sections
4(e) or 4(g).
 
(f) Change of Control.
 
(i) If a “Change of Control” occurs during the Employment Period and following,
or in connection with such Change of Control, the Executive’s employment is
terminated by the Company for any reason (other than Cause), or the Executive
resigns his employment because any of the Executive’s position, location,
powers, duties or responsibilities under Section 2 above are materially reduced
without his agreement, any compensation or benefit payable or otherwise extended
to the Executive hereunder (including without limitation Salary, incentive bonus
and fringe benefits as set forth in Section 3 above) is eliminated or materially
reduced, the Company or its successor in interest shall give prompt notice to
the Executive of any such elimination or reduction and pay to the Executive a
lump sum amount equal to:
 
3

--------------------------------------------------------------------------------


 
(x)  
 the Executive’s Salary (at the rate in effect as of the Termination Date),
which  amount shall not be pro-rated and shall be paid in addition to the Salary
due and payable under (y) below; and

 
(y)  
the Salary (at the rate in effect as of the date of the Change of Control)
payable during the period from the Termination Date through the Expiration Date.

 
The lump sum payment shall be made within thirty (30) days following the
Termination Date.
 
(ii) For purposes of this Agreement, a “Change of Control” shall mean a “change
in control event” within the meaning of the default rules under Section 409A of
the U.S. Internal Revenue Code of 1986, as amended, and the regulations and
guidance promulgated thereunder (the “Code”).  The obligations of the Company
pursuant to this Section 4(f) shall survive any termination of this Agreement or
the Executive’s employment or any resignation of such employment by the
Executive pursuant to this Section 4(f).
 
(g) Benefit Continuation.  If the Executive's employment is terminated pursuant
to Sections 4(c), 4(e) or 4(f), the Company shall provide the Executive and his
eligible dependents with continued participation in medical, dental and health
benefit plans available to the Company’s executive officers on similar terms and
conditions as active executives, from the Termination Date until the earlier of
(i) the Expiration Date and (ii) the date the Executive becomes eligible for
comparable benefits provided by a third party; provided, however, that the
continuation of such benefits shall be subject to the respective terms of the
applicable plan, in effect from time to time, and the timely payment by the
Executive of his applicable share of the applicable premiums in effect from time
to time.  To the extent that reimbursable medical and dental care expenses
constitute deferred compensation for purposes of Section 409A, the Company shall
reimburse the medical and dental care expenses as soon as practicable consistent
with the Company’s practice, but in no event later than the last day of the
calendar year next following the calendar year in which such expenses are
incurred.
 
5. Amendments.  No amendment to this Agreement or any schedule hereto shall be
effective unless it shall be in writing and signed by each party hereto.
 
6. Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or sent by telecopy or three
days after being mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
 
4

--------------------------------------------------------------------------------


 
 
If to the Company, to it at:

 
 
 
BE Aerospace, Inc.

 
1455 Fairchild Road

 
Winston Salem, NC 27105

 
Attention:  President and Chief Operating Officer

 
with a copy to:
 
BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL 33414
Attention:  General Counsel
 
 
If to the Executive, to him at:



 
Werner Lieberherr

 
255 Belleford Court

Louisville NC 27023


 
7. Entire Agreement.  This Agreement and the Proprietary Rights Agreement
attached hereto as Exhibit A constitute the entire agreement among the parties
hereto pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.
 
8. Headings.  The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning hereof.
 
9. Counterparts.  This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.
 
10. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the State of
Florida.
 
11. Withholding.  All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.
 
12. Section 409A.
 
(a) If any amounts that become due under Section 4 of this Agreement constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code  (“Section 409A”), payment of such amounts shall not commence until the
Executive incurs a “Separation from Service” (as defined below) if and only if
necessary to avoid accelerated taxation or tax penalties in respect of such
amounts.
 
5

--------------------------------------------------------------------------------


 
(b) Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “Specified Employee” (as defined below) he shall not be entitled
to any payments upon a Separation from Service until the earlier of (i) the date
which is the first (1st) business day following the date that is six (1) months
after the Executive’s Separation from Service for any reason other than death or
(ii) the Executive’s date of death.  The provisions of this Section 12(b) shall
only apply if required to comply with Section 409A.
 
(c) For purposes of this Agreement, “Separation from Service” shall have the
meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance with
the default rules under Section 409A.  “Specified Employee” shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.
 
(d) It is intended that the terms and conditions of this Agreement comply with
Section 409A.  If any provision of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A, or could cause any amounts or
benefits hereunder to be subject to taxes, interest and penalties under
Section 409A, the Company may, in its sole discretion and without the
Executive’s consent, modify the Agreement to:  (i) comply with, or avoid being
subject to, Section 409A, (ii) avoid the imposition of taxes, interest and
penalties under Section 409A, and/or (iii) maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A. This Section 12(d) does not create
an obligation on the part of the Company to modify this Agreement and does not
guarantee that the amounts or benefits owed under this Agreement will not be
subject to interest and penalties under Section 409A.
 
(e) Anything in this Agreement to the contrary notwithstanding, no reimbursement
payable to the Executive pursuant to any provisions of this Agreement or
pursuant to any plan or arrangement of the Company Group covered by this
Agreement shall be paid later than the last day of the calendar year following
the calendar year in which the related expense was incurred, except to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A.  No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.
 
13. Enforceability; Waiver.  The invalidity and unenforceability of any term or
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof.  The Executive’s or the Company’s failure to insist
upon strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right that the Executive or the Company
may have hereunder, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.  Similarly, the waiver
by any party hereto of a breach of any provision of this Agreement by the other
party will not operate or be construed as a waiver of any other or subsequent
breach by such other party.
 
14. Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.  This Agreement may be assigned by the Company.  The Executive may not
assign or delegate his duties under this Agreement without the Company’s prior
written approval.
 
6

--------------------------------------------------------------------------------


 
15. Survival.  The entitlement of the Executive and the obligations of the
Company pursuant to Section 4 hereof shall each survive any termination or
expiration of this Agreement, or any termination or resignation of the
Executive’s employment, as the case may be.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 

  EXECUTIVE           /s/ Werner Lieberherr  
 
Werner Lieberherr                 BE AEROSPACE, INC.         /s/ Thomas P.
McCaffrey     Thomas P. McCaffrey   Senior Vice President and Chief Financial
Officer    

 


7

--------------------------------------------------------------------------------




Exhibit A
 
Proprietary Rights Agreement
 

